               Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 1 of 50




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



MYJORIE PHILIPPE, ALYSSA ROSE,
VANESSA INOA, CASSIE ISZA, DAWN                          CLASS ACTION COMPLAINT
JOHNSON, and HELEN HOWARD, on behalf of
themselves and all others similarly situated,
                                                         DEMAND FOR JURY TRIAL
                 Plaintiffs,

    v.

NURTURE, INC., __________


                 Defendant.



         Plaintiffs Myjorie Philippe, Alyssa Rose, Vanessa Inoa, Cassie Isza, Dawn Johnson, and Helen

Howard (“Plaintiffs”), on behalf of themselves and all others similarly situated, bring this class action

suit for damages and equitable relief against Defendant Nurture, Inc. (“Nurture”) (“Defendant” or

“Nurture”). Plaintiffs allege the following based upon personal information as to allegations regarding

themselves, on the investigation of their counsel, and on information and belief as to all other

allegations:

                                     NATURE OF THE ACTION

         1.     Plaintiffs bring this class action on behalf of themselves and all other parents and
persons nationwide who bought Defendant’s baby food products containing harmful heavy metals

such as inorganic arsenic, lead, cadmium, and mercury.

         2.     The products purchased by Plaintiffs include, but are not limited to, the following

general categories: Nurture’s Happy Family Organic’s HappyBABY Puffs, HappyBABY Cereal,

HappyBABY Rice Cakes, HappyBABY Creamies, HappyBABY Teethers, HappyBABY Yogis,

HappyBABY Jars, HappyBABY Pouches, and assorted HappyTOT products, including HappyTOT

Cookies.

         3.     More specifically, the products purchased by Plaintiffs include, but are not limited to:




                                                  1
           Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 2 of 50



HappyBABY Oats & Quinoa Baby Cereal Organic Whole Grains with Iron, HappyBABY Oatmeal

Baby Cereal Clearly Crafted Organic Whole Grains, HappyBABY Organic Infant Formula with Iron

Milk Based Powder, HappyBABY Organic Sweet Potatoes Jar, HappyBABY Organic Pears Jar,

HappyBABY Organic Prunes Pouch, HappyBABY Organic Apples, Spinach & Kale Pouch,

HappyBABY Organic Green Beans, Spinach & Pears Pouch, HappyBABY Organic Apples, Kale, &

Avocados Pouch, HappyBABY Organic Pears, Kale, & Spinach Pouch, HappyBABY Organic Pears

and Kale Jar, HappyBABY Organic Apples Mangos & Beets Jar, HappyBABY Organic Bananas &

Strawberries Jar, HappyBABY Organic Bananas & Sweet Potatoes Jar, HappyBABY Organic Pears,

Mangos & Spinach + Super Chia Pouch, HappyBABY Organic Bananas, Blueberries & Beets Jar,

HappyBABY Organic Bananas, Beets & Blueberries Pouch, HappyBABY Organic Pear, Raspberries

& Oats Pouch, HappyBABY Organic Pears, Squash & Oats Pouch, HappyBABY Organic Bananas,

Spinach & Blueberries Pouch, HappyBABY Organic Apple, Spinach, Pea & Kiwi Pouch,

HappyBABY Organic Squash, Pears & Apricots Pouch, HappyBABY Organic Pears, Mangos, &

Spinach Pouch, HappyBABY Organic Zucchini, Apples, Pears, Quinoa & Basil Pouch, HappyBABY

Organic Pears, Spinach & Blackberries Pouch, HappyBABY Organic Apples Blueberries & Oats

Pouch, HappyBABY Organic Apples & Spinach Jar, HappyBABY Organic Carrots Jar, HappyBABY

Organic Sweet Potatoes, Mangos & Carrots Pouch, HappyBABY Organic Peas, Bananas & Kiwi

Pouch, HappyBABY Organic Pears, Pineapple & Avocado Jar, HappyBABY Organic Mangos Pouch,

HappyBABY Organic Pears, Peas & Broccoli Pouch, HappyBABY Organic Apples, Sweet Potatoes &

Granola Pouch, HappyBABY Superfood Puffs Apple & Broccoli Organic Grain Snack, HappyBABY

Superfood Puffs Sweet Potato & Carrot Organic Grain Snack, HappyBABY Superfood Puffs

Strawberry & Beet Organic Grain Snack, HappyBABY Superfood Puffs Kale & Spinach Organic

Grain Snack, HappyBABY Superfood Puffs Banana & Pumpkin Organic Grain Snack, HappyBABY

Organic Pears, HappyBABY Organic Apples, Kale & Oats Pouch, HappyBABY Organic Pears,

Mangos, & Spinach Pouch, HappyBABY Organic Squash, Chickpeas & Spinach with Avocado Oil +

Sage Pouch, HappyBABY Organic Bananas, Raspberries & Oats Pouch, HappyBABY Organic

Apples & Blueberries Jar, HappyBABY Organic Bananas, Dragonfruit, Coconut Milk, Oats + Super

Chia Pouch, HappyBABY Organic Apples & Walnut Butter Pouch, HappyBABY Organic Bananas &


                                            2
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 3 of 50



Almond Butter Pouch, HappyBABY Organic Bananas & Peanut Butter Pouch, HappyBABY Organic

Bananas, Plums, & Granola Pouch, HappyBABY Organic Pears & Cashew Butter Pouch,

HappyBABY Organic Apple, Oats & Cinnamon Jar, HappyBABY Organic Rice Cakes Puffed Rice

Snack, HappyBABY Organic Strawberry, Raspberry & Carrot Creamies, HappyBABY Organic

Strawberry Yogis, HappyBABY Organic Strawberry Banana Greek Yogis, HappyBABY Organic

Blueberry & Purple Carrot Greek Yogis, HappyBABY Organic Mixed Berry Yogis, HappyBaby

Organic Teethers Mango & Pumpkin with Amaranth, HappyBABY Organic Teethers Strawberry &

Beet with Amaranth, HappyBABY Organic Teethers Pea & Spinach, HappyBABY Organic Teethers

Blueberry & Purple Carrot, HappyBABY Organic Teethers Sweet Potato & Banana, HappyTOT

Organic Cinnamon & Sweet Potato + Flaxseed Multi-Grain ABC Cookies, HappyTOT Organic

Vanilla Oat + Flaxseed Multi-Grain ABC Cookies, HappyTOT Organic Cheese & Spinach Ravioli

Bowl, HappyTOT Organic Mac & Cheese with Lentil Pasta & Veggie Sauce, HappyTOT Organic

Bananas, Peaches, Mangos, & Chia Pouch, HappyTOT Organic Carrots, Bananas, Mangos, & Sweet

Potato Pouch, HappyTOT Organic Fiber Protein Pears, Blueberries, & Spinach Pouch, HappyTOT

Fiber & Protein Organic Pears, Raspberries, Carrots & Butternut Squash Pouch, HappyTOT Organic

Fiber Protein Pears, Blueberries, & Spinach Pouch, HappyTOT Organic Superfood Apples, Sweet

Potatoes, Carrots, & Cinnamon Pouch (referred to herein as “HappyBABY Products”).1

       4.      Numerous scientific studies conducted over the last several decades have confirmed

that inorganic arsenic, lead, cadmium, and mercury are developmental neurotoxins that are harmful to
a baby’s developing brain and nervous system. There are no established safe levels of these substances

for baby foods.

       5.      Babies and children who consume inorganic arsenic, lead, cadmium, or mercury are at

risk of suffering health problems, a loss of intellectual capacity and behavioral problems such as

attention-deficit/hyperactivity disorder (“ADHD”), among other things. Even the consumption of

small amounts over time can increase the risk of bladder, lung and skin cancer, and Type 2 Diabetes.

Moreover, medical professionals and scientists alike agree that early exposure to heavy metals can


1
  Plaintiffs reserve the right to expand the list of Nurture Products specifically identified herein as their
investigation continues and/or they have had an opportunity to conduct discovery.

                                                   3
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 4 of 50



have long-term effects that are irreversible.

       6.      On February 4, 2021, the U.S. House of Representatives Subcommittee on Economic

and Consumer Policy, Committee on Oversight and Reform issued a detailed report titled, Baby Foods

are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury (“Report”). The Report

revealed that some of the largest baby food manufacturers in an industry that generates over $50

billion annually in sales knowingly distributed and sold baby food containing harmful heavy metals

such as inorganic arsenic, lead, cadmium, and mercury. Nurture was identified as one of four

companies knowingly selling baby foods containing harmful heavy metals.

       7.      Nurture manufactures, warrants, advertises, and sells the HappyBABY Products as

being suitable and safe for consumption by babies. Among other things, Nurture uniformly represents

on the package labeling that the HappyBABY Products are for crawling or sitting babies, created by

real moms, real parents, pediatricians, and nutritionists who are on “a mission to bring health and

happiness to our little ones and the planet.” Defendant also claims to create “nutritious meals and

snacks,” and states that it has an “ENLIGHTENED NUTRITION PHILOSOPHY.” Nurture’s food

labeling and statements, taken together and considered as a whole, from the perspective of a

reasonable consumer, conveyed that the HappyBABY Products are safe and suitable for consumption

by babies.

       8.      As alleged herein, Defendant’s marketing and advertising of its products is false,

deceptive, and misleading to reasonable consumers because Defendant knows that heavy metals are

harmful to babies yet sold products containing harmful heavy metals as evidenced by their own

testing. Defendant’s marketing and advertising of its products is also false, deceptive, and misleading

to reasonable consumers because Defendant failed to warn and disclose material facts regarding its

products, namely, that they were unsafe and unsuitable for babies; that they contained heavy metals;

the levels of the heavy metals; that their internal testing showed that their products contained harmful

heavy metals; and that their internal policies permitted the sale of baby food products with harmful

heavy metals. The Defendant’s distribution and sale of these products was unlawful, unfair, false, and

misleading, and the Defendant was unjustly enriched at the expense of Plaintiffs and Class members.

       9.      Plaintiffs and Class members would not have purchased the HappyBABY Products, or


                                                 4
              Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 5 of 50



would have paid less, had they known that the products were unsafe and unsuitable for babies; that

they contained heavy metals or the levels of heavy metals; that Defendant’s testing showed that its

products contained harmful heavy metals; or that its policies permitted the sale of baby food products

with harmful levels of heavy metals.

        10.     Plaintiffs bring this action and assert claims on behalf of themselves and all other

similarly situated persons (defined below) for fraud, deceptive, false, and misleading advertising and

business practices, and unjust enrichment.

                                     JURISDICTION AND VENUE

        11.     This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act,

28 U.S.C. § 1332(d), because the aggregate amount in controversy exceeds $5 million, exclusive of

interests and costs; the number of members of the proposed Class exceeds 100; and many members of

the proposed Class are citizens of different states than the Defendant.

        12.     This Court has personal jurisdiction over Defendant Nurture, Inc. because Defendant is

headquartered in the State of New York, regularly conducts business in this Judicial District, and has

extensive contacts with this forum.

        13.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant transacts

substantial business in this District.

        14.     This Court has supplemental jurisdiction over the state law claims, pursuant to

28 U.S.C. § 1367.

                                             THE PARTIES

                                                Plaintiffs

        15.     Plaintiff Myjorie Philippe is a resident and citizen of Massachusetts. Plaintiff Philippe

has bought HappyBABY Products, including HappyBABY Puffs and HappyBABY Rice Cakes from

Shaw’s, Target, Whole Foods, and Market Basket retail stores in various locations in Massachusetts,

including Marlborough, Groton, Leominster, Hudson, Shrewsbury, and Worcester. Plaintiff Philippe

regularly purchased these products since 2017, reviewed and relied on the representations on the

packaging and believed the products to be safe and suitable for babies. Plaintiff Philippe’s purchases

took place during a time in which third-party testing showed that the HappyBABY Products contained


                                                  5
              Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 6 of 50



harmful heavy metals. If Plaintiff Philippe had known that the products were unsafe and unsuitable for

babies; that they contained heavy metals; the levels of the heavy metals; that testing showed that these

products contained harmful heavy metals; that Defendant did not regularly test finished products for

heavy metals; or that the Defendant’s policies permitted the sales of products with harmful levels of

heavy metals, Plaintiff Philippe would not have purchased the products or would have paid less for

them.

        16.    Plaintiff Alyssa Rose is a resident and citizen of Pennsylvania. Plaintiff Rose has

bought HappyBABY Products, including HappyBABY Puffs, HappyBABY Rice Cakes, HappyBABY

Teethers, and HappyBABY Yogis from Walmart and Giant Food retail stores in various locations

around her home in Aston, Pennsylvania. Plaintiff Rose regularly purchased these products since 2017

and reviewed and relied on the representations on the packaging and believed the products to be safe

and suitable for babies. Plaintiff Rose’s purchases took place during a time in which third-party testing

showed that the HappyBABY Products contained harmful heavy metals. If Plaintiff Rose had known

that the products were unsafe and unsuitable for babies; that they contained heavy metals; the levels of

the heavy metals; that testing showed that these products contained harmful heavy metals; that

Defendant did not regularly test finished products for heavy metals; or that the Defendant’s policies

permitted the sale of products with harmful levels of heavy metals, Plaintiff Rose would not have

purchased the products or would have paid less for them.

        17.    Plaintiff Vanessa Inoa is a resident and citizen of Florida. Plaintiff Inoa has bought

HappyBABY Products, including HappyBABY Pouches and HappyBABY Teethers from Walmart

and Target retail stores in various locations in Florida, including St. Cloud and Kissimmee. Plaintiff

Inoa regularly purchased these products starting in 2019, reviewed and relied on the representations on

the packaging, and believed the products to be safe and suitable for babies. Plaintiff Inoa’s purchases

took place during a time in which third-party testing showed that the HappyBABY Products contained

harmful heavy metals. If Plaintiff Inoa had known that the products were unsafe and unsuitable for

babies; that they contained heavy metals; the levels of the heavy metals; that testing showed that these

products contained harmful heavy metals; that Defendant did not regularly test finished products for

heavy metals; or that the Defendant’s policies permitted the sale of products with harmful levels of


                                                  6
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 7 of 50



heavy metals, Plaintiff Inoa would not have purchased the products or would have paid less for them.

       18.     Plaintiff Cassie Isza is a resident and citizen of Indiana. Plaintiff Isza has bought

HappyBABY Products, including HappyBABY Pouches, HappyBABY Jars, HappyTOT products,

HappyBABY Teethers, and HappyBABY Puffs, from Mejiers and other local retail stores in

Mishawaka, Indiana. Plaintiff Isza regularly purchased these products starting in 2020, reviewed and

relied on the representations on the packaging, and believed the products to be safe and suitable for

babies. If Plaintiff Isza had known that the products were unsafe and unsuitable for babies; that they

contained heavy metals; the levels of the heavy metals; that testing showed that these products

contained harmful heavy metals; that Defendant did not regularly test finished products for heavy

metals; or that the Defendant’s policies permitted the sale of products with harmful levels of heavy

metals, Plaintiff Inoa would not have purchased the products or would have paid less for them.

       19.     Plaintiff Dawn Johnson is a resident and citizen of Ohio. Plaintiff Johnson has bought

HappyBABY Products, including HappyBABY Pouches, HappyBABY Yogis, HappyBABY

Creamies, HappyBABY Teethers, and HappyBABY Puffs, from Kroger retail stores in various

locations in Ohio. Plaintiff Johnson regularly purchased these products starting in 2020, reviewed and

relied on the representations on the packaging, and believed the products to be safe and suitable for

babies. If Plaintiff Johnson had known that the products were unsafe and unsuitable for babies; that

they contained heavy metals; the levels of the heavy metals; that testing showed that these products

contained harmful heavy metals; that Defendant did not regularly test finished products for heavy

metals; or that the Defendant’s policies permitted the sale of products with harmful levels of heavy

metals, Plaintiff Johnson would not have purchased the products or would have paid less for them.

       20.     Plaintiff Helen Howard is a resident and citizen of North Carolina. Plaintiff Howard has

bought HappyBABY Products, including HappyBABY Pouches, HappyBABY Jars, HappyBABY

Creamies, HappyTOT Cookies, HappyTOT products, HappyBABY Yogis, and HappyBABY Teethers

from Harris Teeter and Publix retail stores in various locations in Winston-Salem, North Carolina.

Plaintiff Howard regularly purchased these products starting in 2020, reviewed and relied on the

representations on the packaging, and believed the products to be safe and suitable for babies. If

Plaintiff Howard had known that the products were unsafe and unsuitable for babies; that they


                                                  7
                Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 8 of 50



contained heavy metals; the levels of the heavy metals; that testing showed that these products

contained harmful heavy metals; that Defendant did not regularly test finished products for heavy

metals; or that the Defendant’s policies permitted the sale of products with harmful levels of heavy

metals, Plaintiff Howard would not have purchased the products or would have paid less for them.

                                                 Defendant

          21.      Defendant Nurture, Inc. is a citizen of Delaware, where it is incorporated, and New

York because it maintains its principal place of business at 139 Fulton Street, New York, New York.

Defendant does business throughout the United States. Defendant’s baby food products are sold

throughout the United States at large and small brick-and-mortar stores and online retailers.

                                       FACTUAL ALLEGATIONS

                   There are No Established Safe Levels of Heavy Metals in Baby Food

          22.      According to the U.S. House of Representatives’ Report, “Children’s exposure to toxic

heavy metals causes permanent decreases in IQ, diminished future economic productivity, and

increased risk of future criminal and antisocial behavior.” The Report highlights numerous studies

conducted over the last several decades analyzing the effects of early exposure of heavy metals and

concluding that the harm is long-standing and irreversible.

          23.      Babies are particularly vulnerable to the effects from exposure to heavy metals because

they are small, and their organs are developing. Specifically, exposure to heavy metals during a baby’s

developmental stage can lead to “‘untreatable and frequently permanent’ brain damage, which may
result in ‘reduced intelligence, as expressed in terms of lost IQ points, or disruption in behavior.’”2

According to Tom Neltner, chemical policy director for the Environmental Defense Fund (“EDF”)

which has studied lead in food for 25 years, “[e]xposure to these toxic heavy metals affects babies’

brain development and nervous system, it affects their behavior, permanently decreases IQ, and, if you

want to boil it down to dollars, their lifetime earnings potential.”

          24.      A published study titled, A Strategy for Comparing the Contributions of Environmental

Chemicals and Other Risk Factors to Neurodevelopment of Children, found that exposure to heavy



2
    Report at 9.

                                                    8
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 9 of 50



metals such as lead are “associated with 40,131,518 total IQ point loss in 25.5 million children (or

roughly 1.57 lost IQ points per child)—more than the total IQ losses associated with preterm birth

(34,031,025), brain tumors (37,288) and traumatic brain injury (5,827,300) combined.”3

       25.     The Food and Drug Administration (“FDA”) has concluded that inorganic arsenic, lead,

cadmium, and mercury are hazardous to babies and children and have “no established health benefit”

and “lead to illness, impairment, and in high doses, death.” Further, even low levels of these heavy

metals are concerning to health and well-being.

                                           Inorganic Arsenic

       26.     The consumption of arsenic can result in serious and life-threatening health problems.

The Department of Health and Human Services’ Agency for Toxic Substances and Disease Registry

(“ATSDR”) has ranked arsenic as the number one substance present in the environment that poses the

most significant threat to human health. The known health risks resulting from arsenic exposure

include “respiratory, gastrointestinal, haematological, hepatic, renal, skin, neurological and

immunological effects, as well as damaging effects on the central nervous system and cognitive

development in children.”4

       27.     There is no established safe level of inorganic arsenic for baby foods. Consumer

advocacy groups like Healthy Babies Bright Futures has advocated that there should be no measurable

amount of inorganic arsenic in baby food, while Consumer Reports has advocated for a limit of 3 parts

per billion (“ppb”).
       28.     For bottled water, the FDA has set a maximum level of arsenic at 10 ppb, while the

Environmental Protection Agency (“EPA”) and the World Health Organization (“WHO”) have set a

similar limit for drinking water.

       29.     Several studies have found that arsenic has a significant negative effect on

neurodevelopment in children, primarily in IQ levels. For example, a study of schoolchildren in Maine

who drank water with an arsenic concentration level of more than 5 ppb showed significant decreases


3
  Id.
4
  Miguel Rodriguez-Barranco, et al. Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioral Disorders in Children: A Systematic Review and Met-Analysis
(June 1, 2013) (https://pubmed.ncbi.nlm.nih.gov/23570911) (last visited Feb. 10, 2021).

                                                  9
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 10 of 50



in “Full Scale IQ, Working Memory, Perceptional Reasoning and Verbal Comprehension scores.”5

       30.     Another study of children in Spain concluded that an increase in arsenic exposure

resulted in a reduction of a child’s global, gross, and fine motor function scores, and that boys were

more susceptible to the neurotoxicity of arsenic.6

                                                  Lead

       31.     According to the FDA, lead has no established health benefit. Lead is the second

substance, after arsenic, on the ATSDR’s list of substances present in the environment potentially

posing a significant threat to human health. The consumption of low levels of lead from food and other

sources has been found to contribute to 400,000 deaths every year.

       32.     The Environmental Protection Agency (“EPA”), the Centers for Disease Control and

Prevention (“CDC”) and the American Academy of Pediatrics (“AAP”) unanimously agree that there

is no established “safe level of lead (Pb) in a child’s blood; even low levels of Pb in the blood can

result in behavior and learning problems, lower IQ and hyperactivity, slowed growth, hearing

problems, and anemia.”7 Consistent with this assessment, the AAP and the Environmental Defense

Fund have proposed a maximum of 1 ppb of lead in food for babies and children.

       33.     The FDA has established a maximum daily intake of lead from food (called the Interim

Reference Level) of 3 μg (or 3 ppb) for kids and 12.5 μg (or 12.5 ppb) for women of childbearing age.

The consumer organization Healthy Babies Bright Future has advocated for a standard of zero lead in

baby food while Consumer Reports advocates for no more than 1 ppb of lead in foods and drinks for
babies and children.

       34.     Outside the food context, the FDA has set a maximum limit on lead of 5 ppb for bottled

water. The EPA has set an action level of 15 ppb of lead for drinking water while the WHO has set 10


5
  Gail A. Wasserman, et al., A Cross-Sectional Study of Well Water Arsenic and Child IQ in Maine
Schoolchildren (Apr. 1, 2014) (https://ehjournal.biomedcentral.com/articles/10.1186/1476-069X-13-
23) (last visited Feb. 11, 2021).
6
  Antonio J. Signes-Pastor, et al., Inorganic Arsenic Exposure and Neuropsychological Development
of Children of 4-5 Years of Age Living in Spain (Apr. 29, 2019)
(www.ncbi.nlm.nih.gov/pmc/articles/PMC6541502/) (last visited Feb. 11, 2021).
7
  Valerie Zartarian, et al., Children’s Lead Exposure: A Multimedia Modeling Analysis to Guide
Public Health Decision-Making (Sept. 12, 2017) (https://ehp.niehs.nih.gov/doi/10.1289/ehp1605) (last
visited Feb. 11, 2021).

                                                  10
               Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 11 of 50



ppb as a provisional guideline.

         35.     Studies have shown that even low levels of lead exposure can have a negative impact

on children. In two different studies of schoolchildren in Detroit and Chicago public schools, a

significant inverse relationship was found between lead exposure and test scores. The Detroit study, in

particular, found a strong correlation between early childhood lead exposure and reduced standardized

test performance.8 In the Chicago study, higher blood level concentrations were linked to lower

reading and math scores in third-grade children, with a substantial 32% increase in failing reading and

math.9

         36.     Early childhood lead exposure can result in permanent cognitive effects, as one study

showed. In that study, adults who had developmental delays associated with lead exposure continued

to show cognitive deficits.10

         37.     Several studies have also established a strong link between lead exposure and ADHD.11

         38.     Jay Schneider, Ph.D., a professor of anatomy, pathology, and cell biology at Thomas

Jefferson University in Philadelphia, has examined hundreds of children with lead exposure and

believes that even the tiniest amounts of lead in children’s food should be avoided.

                                                Cadmium

         39.     The ATSDR identifies cadmium as number seven on its list of substances present in the

environment that potentially poses a significant threat to human health. Cadmium, like inorganic

arsenic, has been shown to affect a child’s IQ level and the development of ADHD.
         40.     Several federal and state agencies have regulated cadmium. Pursuant to Proposition 65,

California has identified cadmium as causing developmental and male reproductive toxicity and has


8
  Nanhua Zhang, et al., Early Childhood Lead Exposure and Academic Achievement: Evidence From
Detroit Public Schools (Mar. 2013) (https://pubmed.ncbi.nlm.nih.gov/23327265/) (last visited Feb. 11,
2021).
9
  Anne Evens, et al., The Impact of Low-Level Lead Toxicity on School Performance Among Children
in the Chicago Public Schools: A Population-Based Retrospective Cohort Study (Apr. 7, 2015)
(https://ehjournal.biomedcentral.com/articles/10.1186/s12940-015-0008-9) (last visited Feb. 11, 2021).
10
   Maitreyi Mazumdar, et al., Low-Level Environmental Lead Exposure in Childhood and Adult
Intellectual Function: A Follow-Up Study (Mar. 30, 2011)
(www.ncbi.nlm.nih.gov/pmc/articles/PMC3072933/) (last visited Feb. 11, 2021).
11
   Gabriele Donzelli, et al., The Association Between Lead and Attention-Deficit/Hyperactivity
Disorder: A Systematic Review (Jan. 29, 2019) (www.mdpi.com/1660-4601/16/3/382/htm).

                                                  11
                Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 12 of 50



set an oral Maximum Allowable Dose Level (“MADL”) of 4.1 μg (or 4.1 ppb) per day.

          41.     The FDA and EPA have set a maximum allowable limit of cadmium of 5 ppb in bottled

water and drinking water. The World Health Organization (“WHO”) has set a maximum allowable

limit of cadmium in drinking water at 3 ppb.

          42.     Consumer groups have advocated for even stricter levels of cadmium in foods. For

example, Healthy Babies Bright Futures has advocated that no measurable amount of cadmium should

be in baby foods, while Consumer Reports has advocated for a limit of 1 ppb of cadmium in fruit

juices.

          43.     A study examining the effect of cadmium exposure on children concluded that it

negatively impacted Full Scale IQ and in particular, boys. According to the 2018 study, boys

“exhibiting higher amounts of cadmium exposure had seven fewer IQ points than those exhibiting less

cadmium exposure.”12

          44.     Another 2018 study found a link between cadmium exposure and ADHD and

concluded that ADHD was more prevalent among children with the high cadmium exposure as

compared to the control group.13

                                                 Mercury

          45.     Mercury is the number three substance on ATSDR’s list of substances in the

environment potentially posing a significant threat to human health.

          46.     As with inorganic arsenic, lead, and cadmium, Healthy Babies Bright Futures advocates
for a goal of zero levels of mercury in baby food. Outside the baby food context, the FDA has set a

limit of 2 ppb of mercury in bottled water, while the EPA has set a limit of 2 ppb for drinking water.

          47.     Mercury’s effect on children’s development has been studied in the context of a

pregnant woman’s exposure to mercury. Pre-natal “mercury exposure has been consistently associated




12
   Report at 12 (citing Klara Gustin, et al., Cadmium Exposure and Cognitive Abilities and Behavior at
10 Years of Age: A Prospective Cohort Study (Apr. 2018)
(https://pubmed.ncbi.nlm.nih.gov/29459184/) (last visited Feb. 11, 2021).
13
   Min-Jing Lee, et al., Heavy Metals’ Effects on Susceptibility to Attention-Deficit/Hyperactivity
Disorder: Implication of Lead, Cadmium, and Antimony (June 10, 2018)
(https://pubmed.ncbi.nlm.nih.gov/29890770/) (last visited Feb. 11, 2021).

                                                   12
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 13 of 50



with adverse subsequent neuro-development.”14

                                  THE HAPPYBABY PRODUCTS

     Nurture Represented that the HappyBABY Products are Safe and Suitable for Babies

       48.     Nurture manufacturers, distributes, and sells food for babies under the brand name

Happy Family Organics and offers several lines of baby food, including HappyBABY and HappyTOT.

To gain the trust of the consuming public, Nurture touts the Happy Family Organics brand as a family

company that cares about the health of babies and kids and the foods they eat. According to its website

at www.happyfamilyorganics.com, it develops “personal relationships with farmers and partners we

trust to make our products—so you can feel as good about nourishing your family as we do.”

       49.     Defendant uniformly markets, advertises, represents, and warrants the HappyBABY

Products as safe and suitable for consumption by babies.

       50.     Regarding the HappyBABY Puffs, on the front of the label in conspicuous font,

Defendant represents that the food is for “crawling bab[ies].” On the back of the label, Defendant says

in capital letters: “WE ARE A TEAM OF REAL PARENTS, PEDIATRICANS AND NUTRIONISTS

on a mission to bring health and happiness to our little ones and the planet.” Defendant also claims to

create “nutritious meals and snacks” which it calls “superfoods,” and that it has an “ENLIGHTENED

NUTRITION PHILOSOPHY.” On Defendant’s Instagram page, Defendant represents that

HappyBABY Puffs include ingredients that “support brain health”:




14
  Margaret R. Karagas, et al., Evidence on the Human Health Effects of Low-Level Methylmercury
Exposure (June 1, 2012) (https://pubmed.ncbi.nlm.nih.gov/22275730/) (last visited Feb. 11, 2021).

                                                 13
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 14 of 50




       51.     Defendant’s statements, taken together and considered as a whole, from the perspective

of a reasonable consumer, conveyed that the HappyBABY Puffs are safe and suitable for consumption

by babies. The HappyBABY Puffs are sold in several flavors: Apple & Broccoli Puffs; Banana &

Pumpkin Puffs; Kale & Spinach Puffs; Sweet Potato & Carrot Puffs; Strawberry & Beet Puffs; and

Purple Carrot & Blueberry Puffs.

       52.     Below are examples of the front and back labels of the HappyBABY Puffs product:




       53.     Regarding the HappyBABY Rice Cakes, on the front of the label in conspicuous font,

Defendant represents that the food is for “crawling bab[ies].” On the back of the label, Defendant says

in capital letters: “WE ARE REAL MOMS, PEDIATRICANS AND NUTRIONISTS on a mission to

bring health and happiness to our little ones and the planet.” Defendant also claims to create

“nutritious meals and snacks,” that it has an “ENLIGHTENED NUTRITION PHILOSOPHY,” and

that the packaging is made without BPA. Defendant’s statements, taken together and considered as a



                                                 14
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 15 of 50



whole from the perspective of a reasonable consumer, convey that the HappyBABY Rice Cakes are

safe and suitable for consumption by babies. The HappyBABY Rice Cakes are sold in two flavors:

Apple and Blueberry & Beet.

       54.     Below are examples of the front and back labels of the HappyBABY Rice Cakes

product:




       55.     Regarding the HappyBABY Creamies, on the front of the label in conspicuous font,

Defendant represents that the HappyBABY Creamies are for “crawling bab[ies].” On the back of the

label, Defendant says in capital letters: “WE ARE REAL MOMS, PEDIATRICANS AND

NUTRIONISTS on a mission to bring health and happiness to our little ones and the planet.”

Defendant also claims to create “nutritious meals and snacks,” and states that it has an

“ENLIGHTENED NUTRITION PHILOSOPHY.” Defendant’s statements, taken together and

considered as a whole, from the perspective of a reasonable consumer, conveyed that the HappyBABY

Creamies are safe and suitable for consumption by babies and children. The HappyBABY Creamies

are sold in two flavors: Strawberry, Raspberry and Carrot; and Apple, Spinach, Pea and Kiwi.


                                                 15
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 16 of 50



       56.     Below are examples of the front and back labels of the HappyBABY Creamies product:




       57.     Regarding the HappyBABY Teethers, on the front of the label in conspicuous font,

Defendant represents that the HappyBABY Teethers are for “sitting bab[ies].” On the back of the

label, Defendant says in capital letters: “WE ARE REAL MOMS, PEDIATRICANS AND

NUTRIONISTS on a mission to bring health and happiness to our little ones and the planet.”

Defendant also claims to create "nutritious meals and snacks," and that it has an “ENLIGHTENED

NUTRITION PHILOSOPHY.” Defendant disclaims the use of unwanted ingredients. Defendant’s

statements, taken together and considered as a whole, from the perspective of a reasonable consumer,

convey that the HappyBABY Teethers are safe and suitable for consumption by babies.




                                                16
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 17 of 50



       58.     Below are examples of the front and back labels of the HappyBABY Teethers product:




       59.     Regarding the HappyBABY Yogis, on the front of the label in conspicuous font,

Defendant represents that the HappyBABY Yogis are for “crawling bab[ies].” On the back of the

label, Defendant says in capital letters: “WE ARE REAL MOMS, PEDIATRICANS AND

NUTRIONISTS on a mission to bring health and happiness to our little ones and the planet.”

Defendant also claims to create “nutritious meals and snacks,” and that it has an “ENLIGHTENED
NUTRITION PHILOSOPHY.” Defendant’s statements, taken together and considered as a whole,

from the perspective of a reasonable consumer, convey that the HappyBABY Yogis are safe and

suitable for consumption by babies.

       60.     Below are examples of the front and back labels of the HappyBABY Yogis product:




                                               17
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 18 of 50




       61.     Regarding the HappyBABY Jars, on the front label in conspicuous font, Defendant

represents that the food is suitable for a certain age range. For example, “stage 1” foods are generally

suitable for infants aged 4-6 months. Some of Defendant’s HappyBABY Jars are listed as “clearly

crafted,” which Defendant represents as being more transparent in terms of sourced ingredients, stating

at one point on its website that “[w]hen it comes to caring for your baby, transparency is everything:”




                                                  18
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 19 of 50



       62.     And also stating at another point on its website that caregivers could “see the goodness

right away” and “feed [their] baby with confidence:”




       63.     Defendant’s statements, taken together and considered as a whole, from the perspective

of a reasonable consumer, conveyed that the HappyBABY Jars are safe and suitable for consumption

by babies.

       64.     Below are examples of the front and back label of a HappyBABY Jars product:




       65.     Regarding the HappyBABY Pouches, on the front label in conspicuous font, Defendant

represents that the food is suitable for a certain age range. For example, “stage 2” foods are generally

suitable for babies aged 6+ months. Like HappyBABY Jars, some of the HappyBABY Pouches

products are listed as “clearly crafted.” Defendant’s statements, taken together and considered as a


                                                  19
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 20 of 50



whole, from the perspective of a reasonable consumer, convey that the HappyBABY Pouches are safe

and suitable for consumption by babies.

       66.     Below are examples of the front and back label of a HappyBABY Pouches product:




       67.     Regarding HappyTOT Cookies, Defendant has labeled these products as a “Super

Smart” product, which contain “DHA and choline to support brain health:”




       68.     On the front label of HappyTOT Cookies in conspicuous font, Defendant represents




                                               20
              Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 21 of 50



that the food is suitable for “tots & tykes.” On the back of the label, Defendant says in capital letters:

“WE ARE A TEAM OF REAL PARENTS, PEDIATRICANS & NUTRIONISTS on a mission to

bring health and happiness to our little ones and the planet.” Defendant’s statements, taken together

and considered as a whole, from the perspective of a reasonable consumer, convey that the HappyTOT

Cookies are safe and suitable for consumption by young children.

        69.     Below are examples of the front and back label of a HappyTOT Cookies product:




        70.     As a whole, and outside of its individual products, Defendant’s marketing and

advertising of its brand and products would indicate to a reasonable consumer that Defendant’s

products are healthy, suitable, trusted, tested, quality products that can be safely consumed by a baby
or child.

        71.     In Defendant’s “Mission Report” from 2019, it claimed to “curate our ingredients and

tailor our products to baby’s age and stage,” that it “taste[s] and thoroughly analyze[s] every batch of

food and each individual ingredient that goes into our products,” that it “provide[s] your little one with

products that, when part of a balanced diet, help them grow healthy and strong,” and that “[e]very

product we make goes through a rigorous quality and safety test so you can feel confident in what

you’re feeding your family,” as shown below:




                                                   21
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 22 of 50




       72.     And at various points on its website, Defendant has represented that it created “recipes

perfectly matched with your child’s age and stage,” and that it sources “high-quality” ingredients and

that its “promise is to bring you peace of mind:”




                                                    22
              Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 23 of 50




         Nurture Knowingly Sold Unsafe, Finished Baby Foods Containing Heavy Metals

       73.      In February 2021, the U.S. House of Representatives issued the Report revealing to the

public for the first time that certain companies knowingly sold baby foods containing excessive levels

of heavy metals, such as inorganic arsenic, lead, cadmium, and mercury. The Report identified Nurture

as one of those companies.

       74.      According to the Report, Nurture sold finished baby food products, including the

HappyBABY Products, despite internal testing showing that the products were unsafe because they

contained harmful heavy metals that even failed Nurture’s own internal limits and which were unsafe

for babies.

       75.      For example, regarding inorganic arsenic, Nurture set an internal limit of 100 ppb, even

though there is no established safe level of arsenic for baby foods. Further, Nurture’s 100 ppb lead is

10 times more than the limit that the FDA has set for bottled water and that the EPA and WHO have

set for drinking water. Also egregious is that Nurture’s testing of its HappyBABY Products surpassed

its own internal limit of 100 ppb for inorganic arsenic, as set forth in this chart which contains a few




                                                  23
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 24 of 50



examples of the testing results for HappyBABY Products:




       76.     Regarding lead, Nurture set an internal limit of 100 ppb, even though there is no

amount of lead in a child’s blood which is considered safe. Moreover, Nurture’s internal limit of 100

ppb is 33 times more than the FDA’s Interim Reference Level of 3 ppb of lead for food consumed by

children. Further, Nurture’s testing of its HappyBABY Products surpassed its already excessive

internal limit as set forth in the below chart, which shows just a few examples of the testing results for

the HappyBABY Products:




       77.      As to cadmium, Nurture set a limit of 50 ppb for cadmium, which is 10 times more

than the limit the FDA and EPA have set for bottled water and drinking water, respectively. Internal

testing showed that Nurture knowingly sold HappyBABY Products having as high as 49 ppb

cadmium, or 10 times the amount allowed by the FDA and EPA for bottled and drinking water, and 12

times the maximum limit set by Proposition 65, as set forth in the below chart:




                                                  24
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 25 of 50




       78.     As the above testing shows, from 2017 to 2019 and possibly later, Nurture sold baby

food products that had harmful levels of inorganic arsenic, lead, and cadmium. Twenty-nine products

that Nurture sold tested at over 100 ppb inorganic arsenic. Numerous finished products that Nurture

tested and sold had over 20 ppb lead, and numerous other products that Nurture tested and sold had

over 5 ppb cadmium. Several HappyBABY food products also contained mercury.

       79.     Despite touting itself as a family company that cares about babies and children and

aims to provide nutritious and healthy foods, and conveying through statements on product labeling

that the HappyBABY Products are safe and suitable for babies, Nurture sold food products that were

unsafe for babies and also failed to warn and disclose material facts, including that its HappyBABY

Products contained harmful heavy metals, including inorganic arsenic, lead, and cadmium.

                                 CLASS ACTION ALLEGATIONS

       80.     Plaintiffs bring this action on behalf of themselves and on behalf of the following

proposed Class initially defined as follows: All persons residing in the United States who purchased

for personal, family, or household use, between 2017 to the present, one or more HappyBABY

Products (“National Class”).

       81.     Plaintiff Philippe also brings this action on behalf of herself and a Massachusetts State

Class defined as follows: All persons residing in Massachusetts who purchased for personal, family, or

household use, between 2017 to the present, one or more HappyBABY Products (“Massachusetts State

Class”).

       82.     Plaintiff Rose also brings this action on behalf of herself and a Pennsylvania State Class

defined as follows: All persons residing in Pennsylvania who purchased for personal, family, or




                                                 25
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 26 of 50



household use, between 2017 to the present, one or more HappyBABY Products (“Pennsylvania State

Class”).

       83.       Plaintiff Inoa also brings this action on behalf of herself and a Florida State Class

defined as follows: All persons residing in Florida who purchased for personal, family, or household

use, between 2017 to the present, one or more HappyBABY Products (“Florida State Class”).

       84.       Plaintiffs Isza also brings this action on behalf of herself and an Indiana State Class

defined as follows: All persons residing in Indiana who purchased for personal, family, or household

use, between 2017 to the present, one or more HappyBABY Products (“Indiana State Class”).

       85.       Plaintiff Johnson also brings this action on behalf of herself and an Ohio State Class

defined as follows: All persons residing in Ohio who purchased for personal, family, or household use,

between 2017 to the present, one or more HappyBABY Products (“Ohio State Class”).

       86.       Plaintiffs Howard also brings this action on behalf of herself and a North Carolina State

Class defined as follows: All persons residing in North Carolina who purchased for personal, family,

or household use, between 2017 to the present, one or more HappyBABY Products (“North Carolina

State Class”).

       87.       Excluded from the proposed National Class, the Massachusetts State Class, the

Pennsylvania State Class, the Florida State Class, the Indiana State Class, the Ohio State Class, and the

North Carolina State Class, are Defendant, its parents, subsidiaries, affiliates, officers, and directors,

any entity in which Defendant has a controlling interest.

       88.       Plaintiffs reserve the right to re-define any of the Class definitions prior to class

certification and after having the opportunity to conduct discovery.

       89.       This action has been properly brought and may properly be maintained as a class action

under Rule 23(a)(1-4), Rule 23(b)(1), (2), or (3), and/or Rule 23(c)(4) of the Federal Rules of Civil

Procedure.

                                    Numerosity of the Proposed Class

                                          (Fed. R. Civ. P. 23(a)(1))

       90.       The members of the Class are so numerous that their individual joinder would be

impracticable. The Class comprises at least hundreds of thousands of consumers. The precise number


                                                    26
                Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 27 of 50



of Class members, and their addresses, are unknown to Plaintiffs at this time, but can be ascertained

from Defendants’ records and/or retailer records. The members of the Class may be notified of the

pendency of this action by mail or email, supplemented (if deemed necessary or appropriate by the

Court) by published notice.

                         Predominance of Common Questions of Fact and Law

                                    (Fed. R. Civ. P. 23(a)(2); 23(b)(3))

          91.     Common questions of law and fact exist as to all members of the Class. These

questions predominate over the questions affecting only individual members of the Class. The

common legal and factual questions include, without limitation:

                  (a)    Whether Defendant knew its products contained harmful heavy metals that

rendered their baby food products unsafe for babies;

                  (b)    Whether Defendant’s affirmative representations about its products, when

considered as a whole, were false and misleading to reasonable consumers because the products were

unsafe for babies, contained harmful heavy metals as Defendant’s internal testing showed, and because

Defendant’s internal policies permitted the sale of the products with harmful levels of heavy metals;

                  (c)    Whether Defendant failed to warn and disclose material facts regarding its

products, namely, that they were unsafe for babies; that they contained heavy metals or the level of

heavy metals; that the Defendant’s testing showed that its products contained harmful heavy metals;

and that the Defendant’s policies permitted the sale of the products with harmful levels of heavy

metals;

                  (d)    Whether Defendant violated the state consumer protection statutes alleged

herein;

                  (e)    Whether Defendant was unjustly enriched; and

                  (f)    The nature of the relief, including damages and equitable relief, to which

Plaintiffs and the members of the Class are entitled.




                                                   27
             Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 28 of 50



                                          Typicality of Claims

                                        (Fed. R. Civ. P. 23(a)(3))

       92.     Plaintiffs’ claims are typical of the claims of the Class because Plaintiffs, like all other

Class members, purchased Defendant’s products, suffered damages as a result of that purchase, and

seek the same relief as the proposed Class members.

                                     Adequacy of Representation

                                        (Fed. R. Civ. P. 23(a)(4))

       93.     Plaintiffs are adequate representatives of the Class because their interests do not

conflict with the interests of the members of the Class, and they have retained counsel competent and

experienced in complex class action and consumer litigation.

       94.     Plaintiffs and their counsel will fairly and adequately protect the interest of the

members of the Class.

                                     Superiority of a Class Action

                                       (Fed. R. Civ. P. 23(b)(3))

       95.     A class action is superior to other available means for the fair and efficient adjudication

of the claims of Plaintiffs and members of the Class. There is no special interest in Class members

individually controlling the prosecution of separate actions. The damages suffered by individual

members of the Class, while significant, are small given the burden and expense of individual

prosecution of the complex and extensive litigation necessitated by Defendant’s conduct. Further, it
would be virtually impossible for the members of the Class individually to redress effectively the

wrongs done to them. And, even if members of the Class themselves could afford such individual

litigation; the court system could not, given the thousands or even millions of cases that would need to

be filed. Individualized litigation would also present a potential for inconsistent or contradictory

judgments. Individualized litigation would increase the delay and expense to all parties and the court

system, given the complex legal and factual issues involved. By contrast, the class action device

presents far fewer management difficulties and provides the benefits of single adjudication, economy

of scale, and comprehensive supervision by a single court.




                                                  28
               Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 29 of 50



               Risk of Inconsistent or Dispositive Adjudications and the Appropriateness
                                of Final Injunctive or Declaratory Relief

                                     (Fed. R. Civ. P. 23(b)(1) and (2))

        96.      In the alternative, this action may properly be maintained as a class action, because:

                 (a)    the prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudication with respect to individual Class members, which

would establish incompatible standards of conduct for Defendant; or

                 (b)    the prosecution of separate actions by individual Class members would create a

risk of adjudications with respect to individual members of the Class which would, as a practical

matter, be dispositive of the interests of other members of the Class not parties to the adjudications, or

substantially impair or impede their ability to protect their interests; or

                 (c)    Defendant has acted or refused to act on grounds generally applicable to the

Class, thereby making appropriate final injunctive or corresponding declaratory relief with respect to

the Class as a whole.

                                            Issue Certification

                                         (Fed. R. Civ. P. 23(c)(4))

        97.      In the alternative, the common questions of fact and law, set forth in Paragraph 91, are

appropriate for issue certification on behalf of the proposed Class.
                                      FIRST CAUSE OF ACTION

                     Violations of the Massachusetts Consumer Protection Law
                                      Mass. Gen. Laws Ch. 93A
                  (On Behalf of Plaintiff Philippe and the Massachusetts State Class)

        98.      Plaintiff Philippe incorporates by reference all allegations in this Complaint and restates

them as if fully set forth herein.

        99.      Plaintiff Philippe brings this claim on behalf of herself and the Massachusetts State

Class against Defendant Nurture.

        100.     Defendant, Plaintiff Philippe, and the Massachusetts State Class are “persons” within

the meaning of Mass. Gen. Laws Ch. 93A, § 1(a).

        101.     Defendant engaged in “trade” or “commerce” within the meaning of Mass. Gen. Laws



                                                   29
              Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 30 of 50



ch. 93A, § 1(b).

       102.     Massachusetts law (the “Massachusetts Act”) prohibits “unfair or deceptive acts or

practices in the conduct of any trade or commerce.” Mass. Gen. Laws Ch. 93A, § 2. Defendant

participated in misleading, false, or deceptive acts that violated the Massachusetts Act.

       103.     In the course of business, Defendant made affirmative misrepresentations that conveyed

to Plaintiff Philippe and to the Massachusetts State Class members that the HappyBABY Products

were safe and suitable for babies. Defendant, however, concealed and suppressed material facts

concerning the HappyBABY Products, including that the HappyBABY Products were unsafe and

unsuitable for babies; that they contained heavy metals; the level of the heavy metals; that internal

testing showed that the HappyBABY Products contained harmful heavy metals; that Defendant did not

regularly test finished products for heavy metals; and that Defendant’s policies permitted the sale of

products with harmful levels of heavy metals.

       104.     Plaintiff Philippe and Massachusetts State Class members had no way of discerning

that Defendant’s representations were false and misleading because Plaintiff Philippe and

Massachusetts State Class members did not have access to Defendant’s internal testing, internal

policies, or any internal documents showing the presence of harmful heavy metals.

       105.     Defendant thus violated the Act by making statements, when considered as a whole

from the perspective of the reasonable consumer, that conveyed that the HappyBABY Products were

safe and suitable for babies. Defendant also failed to disclose and warn that the HappyBABY Products

were unsafe and unsuitable for children; that they contained heavy metals; the level of the heavy

metals; that internal testing showed that the products contained harmful heavy metals; that Defendant

did not regularly test finished products for heavy metals; and that Defendant’s policies permitted the

sale of products with harmful levels of heavy metals.

       106.     Defendant intentionally and knowingly misrepresented material facts regarding the

HappyBABY Products with intent to mislead Plaintiff Philippe and the Massachusetts State Class.

       107.     Defendant knew or should have known that their conduct violated the Massachusetts

Act.

       108.     Defendant owed Plaintiff Philippe and the Massachusetts State Class a duty to disclose


                                                  30
               Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 31 of 50



the true and unsafe nature of the HappyBABY Products.

        109.       Defendant’s concealment of the true characteristics of the HappyBABY Products was

material to Plaintiff Philippe and to the Massachusetts State Class.

        110.       Defendant’s unfair or deceptive acts or practices were likely to and did in fact deceive

reasonable consumers, including Plaintiff Philippe and the Massachusetts State Class, about the true

nature of the HappyBABY Products.

        111.       Plaintiff Philippe and the Massachusetts State Class would not have purchased the

HappyBABY Products, or would have paid less, had they known that the products were unsafe and

unsuitable for babies; that they contained heavy metals or the levels of heavy metals; that Defendant’s

testing showed that its products contained harmful heavy metals; that Defendant did not regularly test

finished products for heavy metals; or that Defendant’s policies permitted the sale of products with

harmful levels of heavy metals.

        112.       Defendant’s violations present a continuing risk to the Massachusetts State Class as

well as to the general public. Defendant’s unlawful acts and practices complained of herein affect the

public interest.

        113.       Plaintiff Philippe and the Massachusetts State Class suffered ascertainable loss and

actual damages as a direct and proximate result of Defendant’s misrepresentations and concealment of

and failure to disclose material information. Defendant had an ongoing duty to all its customers to

refrain from unfair and deceptive practices under the Massachusetts Act. Plaintiff Philippe and the

Massachusetts State Class suffered ascertainable loss as a result of Defendant’s deceptive and unfair

acts and practices made in the course of Defendant’s business.

        114.       As a direct and proximate result of Defendant’s violations of the Massachusetts Act,

Plaintiff Philippe and the Massachusetts State Class have suffered injury-in-fact and/or actual damage.

        115.       Pursuant to Mass. Gen. Laws Ch. 93A, § 9, Plaintiff Philippe and the Massachusetts

State Class seek monetary relief against Defendant measured as the greater of (a) actual damages in an

amount to be determined at trial and (b) statutory damages in the amount of $25 for each

Massachusetts State Class member. Because Defendant’s conduct was committed willfully and

knowingly, each Massachusetts State Class member is entitled to recover up to three times actual


                                                     31
               Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 32 of 50



damages, but no less than two times actual damages.

        116.     Plaintiff Philippe and the Massachusetts State Class also seek an order enjoining

Defendant’s unfair and/or deceptive acts or practices, punitive damages, and attorneys' fees, costs, and

any other just and proper relief available under the Massachusetts Act.

        117.     Pursuant to Mass. Gen. Laws, Ch. 93A § 9(3), on May 11, 2021, Defendant was

provided with a written demand for relief. Additionally, Defendant was provided notice of the issues

raised in this cause of action and this Complaint. Defendant did not respond to Plaintiff’s written

demand. Plaintiff Philippe and the Massachusetts State Class seek all damages and relief to which it is

entitled.

        118.     As a result of Defendant’s conduct, the amount of its unjust enrichment should be

disgorged, in an amount according to proof.
                                     SECOND CAUSE OF ACTION

                          Breach of Implied Warranty of Merchantability
                                    Mass. Gen. Laws c. 106 § 2-314
                  (On Behalf of Plaintiff Philippe and the Massachusetts State Class)

        119.     Plaintiff Philippe hereby incorporates all other paragraphs of this Complaint and

restates them as if fully set forth herein.

        120.     Plaintiff Philippe brings this claim on behalf of herself and the Massachusetts State

Class against Defendant Nurture.

        121.     Nurture is and was at all relevant times a “merchant” with respect to HappyBABY

Products under M.G.L c. 106 § 2-104(1) and is a “seller” of HappyBABY Products under § 2-

103(1)(d).

        122.     The HappyBABY products are and were at all relevant times “goods” within the

meaning of M.G.L. c. 106 § 2-105(1).

        123.     A warranty that the HappyBABY Products were in merchantable condition and fit for

the ordinary purpose for which baby food products are used is implied by law pursuant to M.G.L. c.

106 § 2-314.

        124.     The HappyBABY Products, when sold and at all times thereafter, were not in



                                                   32
               Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 33 of 50



merchantable condition and are not fit for the ordinary purpose for which the HappyBABY Products

are used. Specifically, Defendant’s HappyBABY Products are inherently defective in that they contain

harmful levels of heavy metals and thus are not suitable and not safe for consumption by babies.

        125.     On May 11, 2021, Defendant was provided reasonable notice of its breach and an

opportunity to cure by way of a demand letter sent by Plaintiff Philippe. Defendant was also provided

notice by the numerous consumer class action complaints filed against it.

        126.     As a direct and proximate result of Defendant’s breach of the implied warranty of

merchantability, Plaintiff Philippe and the Massachusetts State Class members have been damaged in

an amount to be proven at trial.
                                     THIRD CAUSE OF ACTION

      Violations of the Pennsylvania Unfair Trade Practices and Consumer Protection Law
                                      73 P.S. § 201-1 et seq.
                  (On Behalf of Plaintiff Rose and the Pennsylvania State Class)

        127.     Plaintiff Rose hereby incorporates all other paragraphs of this Complaint and restates

them as if fully set forth herein.

        128.     Plaintiff Rose brings this claim on behalf of herself and the Pennsylvania Classes
against Defendant Nurture.

        129.     Plaintiff Rose, Defendant, and the members of the Pennsylvania Classes are “persons”

within the meaning of 73 P.S. § 201-2(2).

        130.     The Pennsylvania Unfair Trade Practices Act (“Pennsylvania UTPA”) prohibits “unfair

or deceptive acts or practices in the conduct of any trade or commerce.” 73 P.S. § 201 3.

        131.     In the course of business, Defendant made affirmative misrepresentations that conveyed

to Plaintiff Rose and the Pennsylvania State Class that the HappyBABY Products were safe and

suitable for babies. Defendant, however, concealed and suppressed material facts concerning the

HappyBABY Products, including that the HappyBABY Products were unsafe and unsuitable for

babies; that they contained heavy metals; the level of the heavy metals; that internal testing showed

that the HappyBABY Products contained harmful heavy metals; that Defendant did not regularly test

finished products for heavy metals; and that Defendant’s policies permitted the sale of products with



                                                   33
               Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 34 of 50



harmful levels of heavy metals.

        132.     Plaintiff Rose and the Pennsylvania State Class had no way of discerning that

Defendant’s representations were false and misleading because Plaintiff Rose and the Pennsylvania

State Class did not have access to Defendant’s internal testing, internal policies, or any internal

documents showing the presence of harmful heavy metals.

        133.     Defendant thus violated the Act by making statements, when considered as a whole

from the perspective of the reasonable consumer, that conveyed that the HappyBABY Products were

safe and suitable for babies. Defendant also failed to disclose and warn that the HappyBABY Products

were unsafe and unsuitable for children; that they contained heavy metals; the level of the heavy

metals; that internal testing showed that the products contained harmful heavy metals; that Defendant

did not regularly test finished products for heavy metals; and that Defendant’s policies permitted the

sale of products with harmful levels of heavy metals.

        134.     Defendant intentionally and knowingly misrepresented material facts regarding the

HappyBABY Products with intent to mislead Plaintiff Rose and the members of the Pennsylvania

State Class.

        135.     Defendant knew or should have known that their conduct violated the Pennsylvania

UTPA.

        136.     Defendant owed Plaintiff Rose and the Pennsylvania State Class a duty to disclose the

true and unsafe nature of the HappyBABY Products.

        137.     Defendant’s concealment of the true characteristics of the HappyBABY Products was

material to Plaintiff Rose and the Pennsylvania State Class.

        138.     Defendant’s unfair or deceptive acts or practices were likely to and did in fact deceive

reasonable consumers, including Plaintiff Rose and the Pennsylvania State Class, about the true nature

of the HappyBABY Products.

        139.     Plaintiff Rose and the Pennsylvania State Class would not have purchased the

HappyBABY Products, or would have paid less, had they known that the products were unsafe and

unsuitable for babies; that they contained heavy metals or the levels of heavy metals; that Defendant’s

testing showed that its products contained harmful heavy metals; that Defendant did not regularly test


                                                   34
                 Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 35 of 50



finished products for heavy metals; or that Defendant’s policies permitted the sale of products with

harmful levels of heavy metals.

          140.     Defendant’s violations present a continuing risk to Plaintiff Rose and the Pennsylvania

State Class, as well as to the general public. Defendant’s unlawful acts and practices complained of

herein affect the public interest.

          141.     Plaintiff Rose and the Pennsylvania State Class suffered ascertainable loss and actual

damages as a direct and proximate result of Defendant’s misrepresentations and concealment of and

failure to disclose material information. Defendant had an ongoing duty to all its customers to refrain

from unfair and deceptive practices under the Pennsylvania UTPA. Plaintiff Rose and the

Pennsylvania State Class suffered ascertainable loss as a result of Defendant’s deceptive and unfair

acts and practices made in the course of Defendant’s business.

          142.     As a direct and proximate result of Defendant’s violations of the Pennsylvania UTPA,

Plaintiff Rose and Pennsylvania State Class members have suffered injury-in-fact and/or actual

damage.

          143.     Pursuant to 73 P.S. § 201-9.2(a), Plaintiff Rose and the Pennsylvania State Class seek

an order enjoining Defendant’s unfair and/or deceptive acts or practices, damages, punitive damages,

and attorneys' fees, costs, and any other just and proper relief available under the Pennsylvania UTPA.
                                      FOURTH CAUSE OF ACTION

                            Breach of Implied Warranty of Merchantability
                                        13. Pa. Cons. Stat. § 2314
                      (On Behalf of Plaintiff Rose and the Pennsylvania State Class)

          144.     Plaintiff Rose hereby incorporates all other paragraphs of this Complaint and restates

them as if fully set forth herein.

          145.     Plaintiff Rose brings this claim on behalf of herself and the Pennsylvania State Class

against Defendant Nurture.

          146.     Nurture is and was at all relevant times a “merchant” with respect to HappyBABY

Products under 13 Pa. Const. Stat. § 2-104 and is a “seller” of HappyBABY Products under § 2-

103(a).



                                                     35
               Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 36 of 50



        147.     The HappyBABY products are and were at all relevant times “goods” within the

meaning of 13 Pa. Const. Stat. § 2-105(a).

        148.     A warranty that the HappyBABY Products were in merchantable condition and fit for

the ordinary purpose for which baby food products are used is implied by law pursuant to 13 Pa.

Const. Stat. § 2-314.

        149.     The HappyBABY Products, when sold and at all times thereafter, were not in

merchantable condition and are not fit for the ordinary purpose for which the HappyBABY Products

are used. Specifically, Defendant’s HappyBABY Products are inherently defective in that they contain

harmful levels of heavy metals and thus are not suitable and not safe for consumption by babies.

        150.     On May 11, 2021, Defendant was provided reasonable notice of its breach and an

opportunity to cure by way of a demand letter sent by Plaintiff Rose. Defendant was also provided

notice by the numerous consumer class action complaints filed against it.

        151.     As a direct and proximate result of Defendant’s breach of the implied warranty of

merchantability, Plaintiff Rose and the Pennsylvania State Class members have been damaged in an

amount to be proven at trial.

                                      FIFTH CAUSE OF ACTION

                  Violations of the Florida Unfair & Deceptive Trade Practices Act
                                       Fla. Stat. § 501.201 et seq.
                      (On Behalf of Plaintiff Inoa and the Florida State Class)

        152.     Plaintiff Inoa hereby incorporates all other paragraphs of this Complaint and restates

them as if fully set forth herein.

        153.     Plaintiff Inoa brings this claim on behalf of herself and the Florida State Class against

Defendant Nurture.

        154.     Plaintiff Inoa and members of the Florida State Class are “consumers” within the

meaning of the Florida Unfair and Deceptive Trade Practices Act (“FUDTPA”), Fla. Stat. §

501.203(7).

        155.     Defendant engaged in “trade or commerce” within the meaning of Fla. Stat. §

501.203(8).


                                                   36
              Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 37 of 50



       156.     FUDTPA prohibits “[u]nfair methods of competition, unconscionable acts or practices,

and unfair or deceptive acts or practices in the conduct of any trade or commerce . . . .” Fla. Stat. §

501.204(1). Defendant participated in unfair and deceptive trade practices that violated the FUDTPA

as described herein.

       157.     In the course of its business, Defendant made affirmative misrepresentations that

conveyed to Plaintiff Inoa and to the Florida State Class members that the HappyBABY Products were

safe and suitable for babies. Defendant, however, concealed and suppressed material facts concerning

the HappyBABY Products, including that the HappyBABY Products were unsafe and unsuitable for

babies; that they contained heavy metals; the level of the heavy metals; that internal testing showed

that the HappyBABY Products contained harmful heavy metals; that Defendant did not regularly test

finished products for heavy metals; and that Defendant’s policies permitted the sale of products with

harmful levels of heavy metals.

       158.     Plaintiff and Florida State Class members had no way of discerning that Defendant’s

representations were false and misleading because Plaintiff and Florida State Class members did not

have access to Defendant’s internal testing, internal policies, or any internal documents showing the

presence of harmful heavy metals.

       159.     Defendant thus violated the Act by making statements, when considered as a whole

from the perspective of the reasonable consumer, that conveyed that the HappyBABY Products were

safe and suitable for babies. Defendant also failed to disclose and warn that the HappyBABY Products

were unsafe and unsuitable for children; that they contained heavy metals; the level of the heavy

metals; that internal testing showed that the products contained harmful heavy metals; that Defendant

did not regularly test finished products for heavy metals; and that Defendant’s policies permitted the

sale of products with harmful levels of heavy metals.

       160.     Defendant intentionally and knowingly misrepresented material facts regarding the

HappyBABY Products with intent to mislead Plaintiff Inoa and the Florida State Class.

       161.     Defendant knew or should have known that its conduct violated the FUDTPA.

       162.     Defendant owed Plaintiff Inoa and the Florida State Class a duty to disclose the true

and unsafe nature of the HappyBABY Products.


                                                  37
               Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 38 of 50



        163.     Defendant’s concealment of the true characteristics of the HappyBABY Products was

material to Plaintiff Inoa and to the Florida State Class.

        164.     Defendant’s unfair or deceptive acts or practices were likely to and did in fact deceive

reasonable consumers, including Plaintiff Inoa and the Florida State Class, about the true nature of the

HappyBABY Products.

        165.     Plaintiff Inoa and the Florida State Class would not have purchased the HappyBABY

Products, or would have paid less, had they known that the products were unsafe and unsuitable for

babies; that they contained heavy metals or the levels of heavy metals; that Defendant’s testing

showed that its products contained harmful heavy metals; that Defendant did not regularly test finished

products for heavy metals; or that Defendant’s policies permitted the sale of products with harmful

levels of heavy metals.

        166.     Defendant’s violations present a continuing risk to the Florida State Class as well as to

the general public. Defendant’s unlawful acts and practices complained of herein affect the public

interest.

        167.     Plaintiff Inoa and the Florida State Class suffered ascertainable loss and actual damages

as a direct and proximate result of Defendant’s misrepresentations and concealment of and failure to

disclose material information. Defendant had an ongoing duty to all its customers to refrain from

unfair and deceptive practices under the FUDTPA. Plaintiff Inoa and the Florida State Class suffered

ascertainable loss as a result of Defendant’s deceptive and unfair acts and practices made in the course

of Defendant’s business.

        168.     As a direct and proximate result of Defendant’s violations of the FUDTPA, Plaintiff

Inoa and the Florida State Class have suffered injury-in-fact and/or actual damage.

        169.     Plaintiff Inoa and the Florida State Class are entitled to recover their actual damages

under Fla. Stat. § 501.211(2) and attorneys’ fees under Fla. Stat. § 501.2105(1).

        170.     Plaintiff Inoa and the Florida State Class also seek an order enjoining Defendant’s

unfair and/or deceptive acts or practices, punitive damages, and attorneys’ fees, costs, and any other

just and proper relief available under the FUDTPA.




                                                   38
               Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 39 of 50



                                      SIXTH CAUSE OF ACTION

                  Violations of the Indiana Deceptive Consumer Sales Act (“DCSA”)
                                         Ind. Code § 24-5-0.5-3
                       (On Behalf of Plaintiff Isza and the Indiana State Class)

        171.     Plaintiffs Isza hereby incorporates all other paragraphs of this Complaint and restates

them as if fully set forth herein.

        172.     Plaintiff Isza brings this claim on behalf of herself and the Indiana State Class against

Defendant Nurture.

        173.     In the course of its business, Defendant made affirmative misrepresentations that

conveyed to Plaintiff Isza and to the Indiana State Class members that the HappyBABY Products were

safe and suitable for babies. Defendant, however, concealed and suppressed material facts concerning

the HappyBABY Products, including that the HappyBABY Products were unsafe and unsuitable for

babies; that they contained heavy metals; the level of the heavy metals; that internal testing showed

that the HappyBABY Products contained harmful heavy metals; that Defendant did not regularly test

finished products for heavy metals; and that Defendant’s policies permitted the sale of products with

harmful levels of heavy metals.

        174.     Plaintiff Isza and Indiana State Class members had no way of discerning that

Defendant’s representations were false and misleading because Plaintiff Isza and Indiana State Class

members did not have access to Defendant’s internal testing, internal policies, or any internal

documents showing the presence of harmful heavy metals.

        175.     Defendant thus violated the Act by making statements, when considered as a whole

from the perspective of the reasonable consumer, that conveyed that the HappyBABY Products were

safe and suitable for babies. Defendant also failed to disclose and warn that the HappyBABY Products

were unsafe and unsuitable for children; that they contained heavy metals; the level of the heavy

metals; that internal testing showed that the products contained harmful heavy metals; that Defendant

did not regularly test finished products for heavy metals; and that Defendant’s policies permitted the

sale of products with harmful levels of heavy metals.

        176.     Defendant intentionally and knowingly misrepresented material facts regarding the



                                                    39
               Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 40 of 50



HappyBABY Products with intent to mislead Plaintiff Isza and the Indiana State Class.

        177.     Defendant knew or should have known that its conduct violated the Indiana DCSA.

        178.     Defendant owed Plaintiff Isza and the Indiana State Class a duty to disclose the true and

unsafe nature of the HappyBABY Products.

        179.     Defendant’s concealment of the true characteristics of the HappyBABY Products was

material to Plaintiff Isza and to the Indiana State Class.

        180.     Defendant’s unfair or deceptive acts or practices were likely to and did in fact deceive

reasonable consumers, including Plaintiff Isza and the Indiana State Class, about the true nature of the

HappyBABY Products.

        181.     Plaintiff Isza and the Indiana State Class would not have purchased the HappyBABY

Products, or would have paid less, had they known that the products were unsafe and unsuitable for

babies; that they contained heavy metals or the levels of heavy metals; that Defendant’s testing

showed that its products contained harmful heavy metals; that Defendant did not regularly test finished

products for heavy metals; or that Defendant’s policies permitted the sale of products with harmful

levels of heavy metals.

        182.     Defendant’s violations present a continuing risk to the Indiana State Class as well as to

the general public. Defendant’s unlawful acts and practices complained of herein affect the public

interest.

        183.     Plaintiff Isza and the Indiana State Class suffered ascertainable loss and actual damages

as a direct and proximate result of Defendant’s misrepresentations and concealment of and failure to

disclose material information. Defendant had an ongoing duty to all its customers to refrain from

unfair and deceptive practices under the Indiana DCSA. Plaintiff Isza and the Indiana State Class

suffered ascertainable loss as a result of Defendant’s deceptive and unfair acts and practices made in

the course of Defendant’s business.

        184.     As a direct and proximate result of Defendant’s violations of the Indiana DCSA,

Plaintiff Isza and the Indiana State Class have suffered injury-in-fact and/or actual damage.

        185.     Pursuant to Ind. Code § 24-5-0.5-4, the Indiana State Class seeks monetary relief

against Defendant measured as the greater of (a) actual damages in an amount to be determined at trial


                                                   40
               Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 41 of 50



and (b) statutory damages in the amount of $500 for each Indiana State Class member, including treble

damages up to $1,000 for Defendant’s willfully deceptive acts.

        186.     The Indiana State Class also seeks punitive damages based on the outrageousness and

recklessness of the Defendant’s conduct and Defendant’s high net worth.

        187.     Pursuant to Ind. Code § 24-5-0.5-5(a), Plaintiff Isza sent a notice letter to Defendant.

Additionally, Defendant was provided notice of the issues raised in this count and this Complaint by

way of the investigations conducted by governmental regulators. The Indiana State Class seeks all

damages and relief to which it is entitled.
                                    SEVENTH CAUSE OF ACTION

                         Violation of the Ohio Deceptive Trade Practices Act
                                   Ohio Rev. Code § 4165.01 et seq.
                       (On Behalf of Plaintiff Johnson and the Ohio State Class)

        188.     Plaintiff Johnson hereby incorporates all other paragraphs of this Complaint and

restates them as if fully set forth herein.

        189.     Plaintiff Johnson brings this claim on behalf of herself and the Ohio State Class against

Defendant Nurture.

        190.     Defendant, Plaintiff Johnson, and the Ohio State Class are “persons” within the

meaning of Ohio Rev. Code § 4165.01(D).

        191.     Defendant engaged in “the course of [its] business” within the meaning of Ohio Rev.

Code § 4165.02(A) with respect to the acts alleged herein.

        192.     The Ohio Deceptive Trade Practices Act, Ohio Rev. Code § 4165.02(A) (“Ohio

DTPA”) provides that a “person engages in a deceptive trade practice when, in the course of the

person’s business, vocation, or occupation,” the person does any of the following: “(2) Causes

likelihood of confusion or misunderstanding as to the source, sponsorship, approval, or certification of

goods or services; . . . (7) Represents that goods or services have sponsorship, approval,

characteristics, ingredients, uses, benefits, or quantities that they do not have or that a person has a

sponsorship, approval, status, affiliation, or connection that the person does not have; . . . (9)

Represents that goods or services are of a particular standard, quality, or grade, or that goods are of a



                                                   41
              Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 42 of 50



particular style or model, if they are of another; . . . [or] (11) Advertises goods or services with intent

not to sell them as advertised.”

       193.     In the course of its business, Defendant made affirmative misrepresentations that

conveyed to Plaintiff Johnson and to the Ohio State Class members that the HappyBABY Products

were safe and suitable for babies. Defendant, however, concealed and suppressed material facts

concerning the HappyBABY Products, including that the HappyBABY Products were unsafe and

unsuitable for babies; that they contained heavy metals; the level of the heavy metals; that internal

testing showed that the HappyBABY Products contained harmful heavy metals; that Defendant did not

regularly test finished products for heavy metals; and that Defendant’s policies permitted the sale of

products with harmful levels of heavy metals.

       194.     Plaintiff Johnson and Ohio State Class members had no way of discerning that

Defendant’s representations were false and misleading because Plaintiff Johnson and Ohio State Class

members did not have access to Defendant’s internal testing, internal policies, or any internal

documents showing the presence of harmful heavy metals.

       195.     Defendant thus violated the Act by making statements, when considered as a whole

from the perspective of the reasonable consumer, that conveyed that the HappyBABY Products were

safe and suitable for babies. Defendant also failed to disclose and warn that the HappyBABY Products

were unsafe and unsuitable for children; that they contained heavy metals; the level of the heavy

metals; that internal testing showed that the products contained harmful heavy metals; that Defendant

did not regularly test finished products for heavy metals; and that Defendant’s policies permitted the

sale of products with harmful levels of heavy metals.

       196.     Defendant intentionally and knowingly misrepresented material facts regarding the

HappyBABY Products with intent to mislead Plaintiff Johnson and the Ohio State Class.

       197.     Defendant knew or should have known that its conduct violated the Ohio DTPA.

       198.     Defendant owed Plaintiff Johnson and the Ohio State Class a duty to disclose the true

and unsafe nature of the HappyBABY Products.

       199.     Defendant’s concealment of the true characteristics of the HappyBABY Products was

material to Plaintiff Johnson and to the Ohio State Class.


                                                   42
               Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 43 of 50



        200.     Defendant’s unfair or deceptive acts or practices were likely to and did in fact deceive

reasonable consumers, including Plaintiff Johnson and the Ohio State Class, about the true nature of

the HappyBABY Products.

        201.     Plaintiff Johnson and the Ohio State Class would not have purchased the HappyBABY

Products, or would have paid less, had they known that the products were unsafe and unsuitable for

babies; that they contained heavy metals or the levels of heavy metals; that Defendant’s testing

showed that its products contained harmful heavy metals; that Defendant did not regularly test finished

products for heavy metals; or that Defendant’s policies permitted the sale of products with harmful

levels of heavy metals.

        202.     Defendant’s violations present a continuing risk to the Ohio State Class as well as to the

general public. Defendant’s unlawful acts and practices complained of herein affect the public interest.

        203.     Plaintiff Johnson and the Ohio State Class suffered ascertainable loss and actual

damages as a direct and proximate result of Defendant’s misrepresentations and concealment of and

failure to disclose material information. Defendant had an ongoing duty to all its customers to refrain

from unfair and deceptive practices under the Ohio DTPA. Plaintiff Johnson and the Ohio State Class

suffered ascertainable loss as a result of Defendant’s deceptive and unfair acts and practices made in

the course of Defendant’s business.

        204.     Pursuant to Ohio Rev. Code § 4165.03, Plaintiff Johnson and the Ohio State Class seek

an order enjoining Defendant’s unfair and/or deceptive acts or practices, damages, punitive damages,

and attorneys’ fees, costs, and any other just and proper relief available under the Ohio DTPA.
                                     EIGHTH CAUSE OF ACTION

        Violations of the North Carolina Unfair and Deceptive Acts and Practices Act
                                   N.C. Gen. Stat. § 75-1.1 et seq.
                (On Behalf of Plaintiff Howard and the North Carolina State Class)

        205.     Plaintiff Howard hereby incorporates all other paragraphs of this Complaint and

restates them as if fully set forth herein.

        206.     Plaintiff Howard brings this claim on behalf of herself and the North Carolina State

Class against Defendant Nurture.



                                                   43
              Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 44 of 50



       207.     Plaintiff Howard and North Carolina State Class members are persons under the North

Carolina Unfair and Deceptive Trade Practices Act, N.C. Gen. Stat. § 75-1.1 et seq. (“NCUDTPA”).

       208.     Defendant’s acts and practices complained of herein were performed in the course of

Defendant’s trade or business and thus occurred in or affected “commerce,” as defined in N.C. Gen.

Stat. § 75-1.1(b).

       209.     The NCUDTPA makes unlawful “[u]nfair methods of competition in or affecting

commerce, and unfair or deceptive acts or practices in or affecting commerce.” The NCUDTPA

provides a private right of action for any person injured “by reason of any act or thing done by any

other person, firm or corporation in violation of” the NCUDTPA. N.C. Gen. Stat. § 75-16.

       210.     In the course of its business, Defendant made affirmative misrepresentations that

conveyed to Plaintiff Howard and to the North Carolina State Class members that the HappyBABY

Products were safe and suitable for babies. Defendant, however, concealed and suppressed material

facts concerning the HappyBABY Products, including that the HappyBABY Products were unsafe and

unsuitable for babies; that they contained heavy metals; the level of the heavy metals; that internal

testing showed that the HappyBABY Products contained harmful heavy metals; that Defendant did not

regularly test finished products for heavy metals; and that Defendant’s policies permitted the sale of

products with harmful levels of heavy metals.

       211.     Plaintiff Howard and North Carolina State Class members had no way of discerning

that Defendant’s representations were false and misleading because Plaintiff Howard and North

Carolina State Class members did not have access to Defendant’s internal testing, internal policies, or

any internal documents showing the presence of harmful heavy metals.

       212.     Defendant thus violated the Act by making statements, when considered as a whole

from the perspective of the reasonable consumer, that conveyed that the HappyBABY Products were

safe and suitable for babies. Defendant also failed to disclose and warn that the HappyBABY Products

were unsafe and unsuitable for children; that they contained heavy metals; the level of the heavy

metals; that internal testing showed that the products contained harmful heavy metals; that Defendant

did not regularly test finished products for heavy metals; and that Defendant’s policies permitted the

sale of products with harmful levels of heavy metals.


                                                  44
               Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 45 of 50



        213.       Defendant intentionally and knowingly misrepresented material facts regarding the

HappyBABY Products with intent to mislead Plaintiff Howard and the North Carolina State Class.

        214.       Defendant knew or should have known that its conduct violated the NCUDTPA.

        215.       Defendant owed Plaintiff Howard and the North Carolina State Class a duty to disclose

the true and unsafe nature of the HappyBABY Products.

        216.       Defendant’s concealment of the true characteristics of the HappyBABY Products was

material to Plaintiff Howard and the North Carolina State Class.

        217.       Defendant’s unfair or deceptive acts or practices were likely to and did in fact deceive

reasonable consumers, including Plaintiff Howard and the North Carolina State Class, about the true

nature of the HappyBABY Products.

        218.       Plaintiff Howard and the North Carolina State Class would not have purchased the

HappyBABY Products, or would have paid less, had they known that the products were unsafe and

unsuitable for babies; that they contained heavy metals or the levels of heavy metals; that Defendant’s

testing showed that its products contained harmful heavy metals; that Defendant did not regularly test

finished products for heavy metals; or that Defendant’s policies permitted the sale of products with

harmful levels of heavy metals.

        219.       Defendant’s violations present a continuing risk to the North Carolina State Class as

well as to the general public. Defendant’s unlawful acts and practices complained of herein affect the

public interest.

        220.       Plaintiff Howard and the North Carolina State Class suffered ascertainable loss and

actual damages as a direct and proximate result of Defendant’s misrepresentations and concealment of

and failure to disclose material information. Defendant had an ongoing duty to all its customers to

refrain from unfair and deceptive practices under NCUDTPA. Plaintiff Howard and the North

Carolina State Class suffered ascertainable loss as a result of Defendant’s deceptive and unfair acts

and practices made in the course of Defendant’s business.

        221.       As a result of the foregoing wrongful conduct of Defendants, Plaintiff Howard and the

North Carolina State Class have been damaged in an amount to be proven at trial, and seek all just and

proper remedies, including but not limited to treble damages, an order enjoining Defendant’s deceptive


                                                     45
               Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 46 of 50



and unfair conduct, court costs and reasonable attorneys’ fees, and any other just and proper relief

available under N.C. Gen. Stat. § 75-16.
                                     NINTH CAUSE OF ACTION

                                      Unjust Enrichment
                          (On Behalf of Plaintiffs, the National Class,
the Massachusetts State Class, the Pennsylvania State Class, the Florida State Class, the Indiana
            State Class, the Ohio State Class, and the North Carolina State Class)

        222.     Plaintiffs hereby incorporate all other paragraphs of this Complaint and restate them as

if fully set forth herein.

        223.     Plaintiffs and Class members conferred benefits upon Defendant. Plaintiffs and Class

members paid money for Defendant’s HappyBABY Products that were unsafe and not suitable for

babies. Defendant has unjustly retained the benefits conferred upon by Plaintiffs and Class members.

        224.     Defendant retained those benefits under circumstances that make it inequitable for

Defendant to retain such benefits. Among other things, Defendant failed to disclose and warn that the

HappyBABY Products were unsafe and unsuitable for children; that they contained heavy metals; the

level of the heavy metals; that internal testing showed that the products contained harmful heavy

metals; that Defendant did not regularly test finished products for heavy metals; and that Defendant’s

policies permitted the sale of products with harmful levels of heavy metals.

        225.     Defendant retained those benefits even though the HappyBABY Products contain

harmful heavy metals that render the HappyBABY Products unsafe and unsuitable for consumption by
babies. If Plaintiffs and Class members had known the true nature of the HappyBABY Products, they

would not have paid money for them or would have paid less.

        226.     Plaintiffs and Class members are therefore entitled to disgorgement and/or restitution as

prayed for hereunder.
                                     TENTH CAUSE OF ACTION

                                            Fraud
                                 (Concealment and Omissions)
                          (On Behalf of Plaintiffs, the National Class,
the Massachusetts State Class, the Pennsylvania State Class, the Florida State Class, the Indiana
            State Class, the Ohio State Class, and the North Carolina State Class)



                                                   46
                 Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 47 of 50



          227.     Plaintiffs hereby incorporate all other paragraphs of this Complaint and restate them as

if fully set forth herein.

          228.     Defendant made affirmative misrepresentations, partial-truths, and purposefully

concealed the true facts on each package of the HappyBABY Products. Defendant made these

misrepresentations, partial truths to, and concealed the truth from, Plaintiffs and Class members about

the HappyBABY Products knowing that the products contained harmful heavy metals, the level of

heavy metals, or that internal policies permitted Defendant to sell products containing harmful heavy

metals.

          229.     Defendant’s representations and partial truths were false. As a result of Defendant’s

false and misleading statements and deceptions, and omissions, Defendant achieved its desired

result—to sell products that it otherwise would not have or at higher prices.

          230.     Defendant knew that its misrepresentations and omissions in this regard were false

and/or misleading. Defendant has been aware of the falsity and misleading nature of their affirmative

misrepresentations and omissions for several years.

          231.     Defendant had a duty to disclose the material facts alleged herein because it had

exclusive and superior access to, and knowledge about, the levels of heavy metals in their foods and

their internal testing policies and limits. Defendant also had a duty to disclose because it made

affirmative representations to Plaintiffs and Class members, and the general public about the nature,

quality, and characteristics of the HappyBABY Products. Specifically, Defendant affirmatively

represented that the HappyBABY Products were suitable and safe for babies when it knew this was

false and/or misleading. This duty applied at the time Plaintiffs and Class members purchased the

HappyBABY Products, and it continues to apply today.

          232.     Defendant failed to disclose and warn that the HappyBABY Products were unsafe and

unsuitable for children; that they contained heavy metals; the level of the heavy metals; that internal

testing showed that the products contained harmful heavy metals; that Defendant did not regularly test

finished products for heavy metals; and that Defendant’s policies permitted the sale of products with

harmful levels of heavy metals.

          233.     Defendant intended for Plaintiffs and Class members to rely on their misrepresentations


                                                     47
                 Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 48 of 50



and omissions. Defendant engaged in this course of conduct to sell the HappyBABY Products in the

United States market with disregard of the unsafe nature of the products for babies. Defendant’s acts

were done wantonly, maliciously, oppressively, and deliberately, with the intent to defraud Plaintiffs

and Class members and with reckless and conscious disregard for Plaintiffs’ and Class members’

rights.

          234.     Defendant’s misrepresentations, partial-truths, and omissions were material to

Plaintiffs’ and Class members’ decision to buy the HappyBABY Products. Defendant was aware—and

exploited—the fact that Plaintiffs and Class members turned to HappyBABY and trusted Nurture to

sell safe baby food and to disclose material facts.

          235.     Plaintiffs and Class members could not have discovered the truth about the

HappyBABY Products as Defendant concealed these facts from the public until it was asked to

comply with a congressional investigation and the Report became public. Plaintiffs and Class

members could not have otherwise known of Defendant’s scheme and ongoing deception.

          236.     Plaintiffs and Class members reasonably relied on the representations and omissions in

purchasing the HappyBABY Products. Had Defendant disclosed to Plaintiffs and Class members the

material facts alleged herein on the product packaging, Plaintiffs and Class members would have seen

such disclosures as they relied on Defendant’s representations. Further, had Plaintiffs and Class

members known the truth about the HappyBABY Products and the true characteristics of the products,

they would not have acted as they did. Plaintiffs and Class members would not have purchased the

HappyBABY Products, or they would have paid less for such products.

          237.     Plaintiffs and Class members were injured by their reliance on Defendant’s

misrepresentations, partial-truths, and omissions. Plaintiffs and Class members have been damaged

because they purchased products that were unsafe for babies and not as represented, and, because of

that deception have been damaged in an amount to be proven at trial.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, on behalf of themselves and the proposed Class, pray for relief and

judgment against Defendant as follows:

          A.       Certifying the Class pursuant to Rule 23 of the Federal Rules of Civil Procedure,


                                                    48
            Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 49 of 50



appointing Plaintiffs as a representative of the Class, and designating Plaintiffs’ counsel as Class

Counsel;

       B.       Awarding Plaintiffs and the Class compensatory damages, in an amount exceeding

$5,000,000, to be determined by proof;

       C.       Awarding Plaintiffs and the Class appropriate relief, including actual and statutory

damages;

       D.       For punitive damages;

       E.       For declaratory and equitable relief, including restitution and disgorgement;

       F.       For an order enjoining Defendant from continuing to engage in the wrongful acts and

practices alleged herein;

       G.       Awarding Plaintiffs and the Class the costs of prosecuting this action, including expert

witness fees;

       H.       Awarding Plaintiffs and the Class reasonable attorneys’ fees and costs as allowable by

law;

       I.       Awarding pre-judgment and post-judgment interest; and

       J.       Granting any other relief as this Court may deem just and proper.

                                     JURY TRIAL DEMANDED

       Plaintiffs hereby demand a trial by jury on all issues so triable.

Dated: August 5, 2021
                                              By: /s/ Christopher K. Leung
                                                 Christopher K. Leung
                                                 Max E. Rodriguez
                                                 Alison Borochoff-Porte (admission forthcoming)
                                                 POLLOCK COHEN LLP
                                                 60 Broad St., 24th Fl.
                                                 New York, New York 10004
                                                 Telephone: (917) 985-3995
                                                 Email: Chris@PollockCohen.com

                                                  Rosemary M. Rivas (pro hac vice forthcoming)
                                                  Mark Troutman* (pro hac vice forthcoming)
                                                  Rosanne L. Mah (pro hac vice forthcoming)
                                                  GIBBS LAW GROUP LLP
                                                  505 14th Street, Suite 110
                                                  Oakland, California 94612

                                                  49
Case 1:21-cv-06632 Document 1 Filed 08/05/21 Page 50 of 50



                             Telephone: (510) 350-9700
                             Facsimile: (510) 350-9701
                             Email: rmr@classlawgroup.com
                             *working from Ohio office


                             Attorneys for Plaintiffs and the Proposed
                             Class Members




                             50
